FILED
                            NOT FOR PUBLICATION
                                                                             DEC 22 2017
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                           U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


RACHEL L. YANCHAR,                               No.    15-35286

              Plaintiff-Appellant,               D.C. No. 1:14-cv-00111-CSO

 v.
                                                 MEMORANDUM*
NANCY A. BERRYHILL, Acting
Commissioner Social Security,

              Defendant-Appellee.


                   Appeal from the United States District Court
                            for the District of Montana
                   Carolyn S. Ostby, Magistrate Judge, Presiding

                          Submitted December 20, 2017**


Before: THOMAS, Chief Judge, and TROTT and SILVERMAN, Circuit Judges.

      Rachel Yanchar appeals the district court’s affirmance of the Commissioner

of Social Security’s denial of her application for disability insurance benefits under

Titles II and XVI of the Social Security Act. We have jurisdiction under 28 U.S.C.

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1291 and 42 U.S.C. § 405(g). We review de novo, Attmore v. Colvin, 827 F.3d

872, 875 (9th Cir. 2016), and we affirm.

      The administrative law judge (“ALJ”) did not err in discounting Yanchar’s

testimony concerning the extent of her symptoms and their limiting effects. The

ALJ applied the requisite two-step framework and cited specific, clear, and

convincing reasons for discounting portions of her testimony. See Treichler v.

Comm’r Soc. Sec. Admin., 775 F.3d 1090, 1102 (9th Cir. 2014). The ALJ pointed

to evidence that Yanchar had exaggerated her symptoms, the fact that Yanchar’s

reported daily activity level contradicted her alleged limitations, the paucity of

evidence that Yanchar sought medical treatment for her symptoms, and the lack of

supporting objective medical evidence. For example, despite her reports of

disabling pain, the medical evidence indicated Yanchar reported decreased pain.

Further, a physical exam revealed Yanchar was not in distress and had a pleasant

mood and affect despite reporting severe pain. Moreover, despite the diagnoses of

depression and anxiety, the medical records do not provide specific functional

limitations stemming from the diagnoses, and the medical evidence indicated

Yanchar possessed adequate intellect and psychological authority to work.

      Yanchar asserts the ALJ erred in finding her daily activities were

inconsistent with her claimed limitations because her statement that she rarely left


                                           2
the house did not conflict with her medical records stating she walked for exercise,

as she walked inside her house. If finding inconsistency between these pieces of

evidence was error, it was harmless because Yanchar does not demonstrate how the

location of where she walked affects the ultimate nondisability determination. See

Molina v. Astrue, 674 F.3d 1104, 1115 (9th Cir. 2012). In addition, the ALJ

pointed out other inconsistencies in the record, such as how Yanchar’s claims that

she could not walk or perform household chores conflicted with her reports to

medical professionals that she “walked daily and was performing household chores

for exercise.” Thus, any error was harmless. See id.; Zavalin v. Colvin, 778 F.3d

842, 845 (9th Cir. 2015).

      Yanchar also objects to the ALJ’s reliance on Yanchar’s relatively sparse

medical treatment history, contending that she was financially unable to obtain

medical care in 2009 and 2010, and so lack of treatment is not a valid reason to

discount her testimony. Indeed, “[d]isability benefits may not be denied because of

the claimant’s failure to obtain treatment [s]he cannot obtain for lack of funds.”

Trevizo v. Berryhill, 871 F.3d 664, 681 (9th Cir. 2017) (citation omitted).

However, the ALJ also underscored Yanchar’s lack of treatment for her alleged

back pain in 2011 and 2012, after the period she claimed she was unable to pay for

medical care. Therefore, even if the ALJ erred by citing a lack of medical care


                                          3
during Yanchar’s period of financial hardship, he also provided valid examples,

rendering any error harmless.

      Yanchar’s contention that the ALJ was required to develop the record further

if he doubted the credibility of her testimony also fails, as the “ALJ’s duty to

develop the record further is triggered only when there is ambiguous evidence or

when the record is inadequate to allow for proper evaluation of the evidence.”

McLeod v. Astrue, 640 F.3d 881, 885 (9th Cir. 2011). Here, the record was

adequate and allowed the ALJ to assess the credibility of Yanchar’s testimony.

      Despite her arguments to the contrary, Yanchar also has not demonstrated

that the ALJ committed harmful error at Step Two of the sequential analysis by not

including depression among Yanchar’s severe impairments. Although Yanchar

points to evidence that she was diagnosed with depression, she does not identify

any functional limitations stemming from these diagnoses that the ALJ failed to

consider. Step Two is meant to serve as “merely a threshold determination . . . to

screen out weak claims,” and the ALJ “must consider limitations and restrictions

imposed by all of an individual’s impairments, even those that are not ‘severe.’”

Buck v. Berryhill, 869 F.3d 1040, 1048-49 (9th Cir. 2017). The ALJ considered the

four broad functional areas used to evaluate a claimant’s mental disorders in the

Listing of Impairments along with Yanchar’s mental capabilities in his assessment


                                           4
of Yanchar’s RFC. The ALJ determined Yanchar’s medically determinable mental

impairments were non-severe. Because the ALJ ultimately decided Step Two in

Yanchar’s favor, and she has not shown any way in which she was prejudiced, any

error was harmless. See id. at 1049.

       The ALJ did not err at Step Three by finding Yanchar’s impairments did not

meet or medically equal a listed impairment. While Yanchar asserts she meets

Listing 1.04 for disorders of the spine, she has failed to present evidence of at least

one of the listing’s criteria. Specifically, the positive straight-leg raising tests in the

record do not specify whether she tested positive both sitting and supine, as

required to qualify under Paragraph A of the listing, and she has not presented

evidence showing that her difficulty ambulating “limits the functioning of both

upper extremities,” as required to qualify under Paragraph C of the listing. See 20

C.F.R. Pt. 404, Subpt. P, App. 1, §§ 1.04, 1.00(B)(2)(b). Because Yanchar has not

established that she fulfills all of the specified medical criteria, the ALJ did not err

in finding she did not meet Listing 1.04. See Sullivan v. Zebley, 493 U.S. 521, 530

(1990).

       Yanchar’s argument that the ALJ erred by not determining whether her

alleged symptoms were medically equivalent to a listing also lacks merit. The ALJ

“is not required to discuss the combined effects of a claimant’s impairments or


                                             5
compare them to any listing in an equivalency determination, unless the claimant

presents evidence in an effort to establish equivalence.” Burch v. Barnhart, 400

F.3d 683, 679 (9th Cir. 2005). Yanchar has not offered a cogent theory of

equivalence by pointing to particular listings to which she believes her

impairments are equivalent or by specifying which particular medical findings

would support an equivalence finding. As a result, the ALJ was not required to

make a medical equivalency determination. See id.

      Yanchar’s challenges to the ALJ’s evaluation of the medical evidence also

fail. Yanchar contends the ALJ erred by ignoring medical evidence concerning her

back pain symptoms and difficulty walking, and that disregarding this evidence led

the ALJ to erroneously discount Yanchar’s testimony. However, Yanchar’s

argument amounts to little more than claiming that because Yanchar’s medical

providers did not question the veracity of her reports of her symptoms that the ALJ

was not permitted to discount her testimony. Instead, Yanchar invites the Court to

reweigh the evidence. Determining the extent to which to credit a claimant’s

testimony is the ALJ’s responsibility, Valentine v. Comm’r Soc. Sec. Admin., 574

F.3d 685, 693 (9th Cir. 2009), and he was not required to defer to Yanchar’s

physicians on that point. Yanchar does not demonstrate any specific way in which

the ALJ erred in assessing the medical evidence, and so we must uphold the ALJ’s


                                          6
rational interpretation. See Ryan v. Comm’r Soc. Sec. Admin., 528 F.3d 1194, 1198

(9th Cir. 2008).

      Yanchar’s allegation that the ALJ neglected his duty to develop the record

concerning her medical evidence also lacks merit. Yanchar does not identify any

particular ambiguity or insufficiency in the medical evidence upon which the ALJ

relied in making his decision that would trigger the ALJ’s responsibility to develop

the record further. See McLeod, 640 F.3d at 885.

      Yanchar’s assertion that the ALJ erred by requiring Yanchar to show a

medically “determined” impairment, as opposed to a medically “determinable”

impairment, also fails. Yanchar contends that while her medical impairments were

not evidenced by care in 2009 or 2010, evidence from 2012 and from before her

alleged onset date establish she has a medically determinable impairment.

Nevertheless, the ALJ discussed evidence both preceding and during the alleged

period of disability, some of which contradicts Yanchar’s view of the record, and

relied on evidence indicating her condition had improved in making his decision.

Because it is the province of the ALJ to resolve conflicts in the medical evidence,

Tommasetti v. Astrue, 533 F.3d 1035, 1041-42 (9th Cir. 2008), the Court will not

second-guess the ALJ’s analysis.




                                          7
      Yanchar also has not shown the ALJ erred at Step Four of the sequential

analysis. Her allegations of error at this stage echo her arguments concerning

earlier steps in the ALJ’s analysis. Yanchar has failed to demonstrate the ALJ

committed harmful error concerning previous steps in his evaluation, and so her

arguments dependent upon other errors lack support.

      AFFIRMED.




                                          8